886 F.2d 1316
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.SWANK OIL & GAS COMPANY, INC., Plaintiff-Appellant,v.AMCA INTERNATIONAL CORP., Defendant-Appellee,The Dickirson Corporation, Defendant.
No. 89-3788.
United States Court of Appeals, Sixth Circuit.
Oct. 3, 1989.

1
Before KENNEDY and RYAN, Circuit Judges, and THOMAS A. WISEMAN, Jr., Chief District Judge*.

ORDER

2
The Court entered an order on September 8, 1989 directing the plaintiff to show cause why its appeal should not be dismissed for lack of appellate jurisdiction.  In response, the plaintiff concedes that the order of partial summary judgment in this case is not a final, appealable order.


3
It is therefore ORDERED that the appeal is dismissed sua sponte without prejudice to the plaintiff's right to appeal the final judgment in the district court.  Rule 9(b), Rules of the Sixth Circuit.



*
 The Honorable Thomas A. Wiseman, Jr., Chief U.S. District Judge for the Middle District of Tennessee, sitting by designation